WALDEN, Judge.
We affirm defendant’s judgment and sentence for robbery.
As concerns his Point I, addressed to the lineup identification, we do so upon authority of Fuller v. Wainwright, Fla.App. 1972, 268 So.2d 431.
As concerns his Point II, dealing with the failure of the trial judge to disqualify, we deem the allegations to be insufficient as a matter of law. Rule 3.230(d), F.R. Cr.Proc., 33 F.S.A.; Crosby v. State, Fla. 1957, 97 So.2d 181.
Affirmed.
MAGER, J., and FERRIS, JOHN G., Associate Judge, concur.